IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-11418
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JASON AARON DANIELS,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:96-CR-36-1
                        - - - - - - - - - -
                           April 17, 1997
Before REAVLEY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Jason Aaron Daniels appeals from his sentence following his

guilty plea conviction for theft from a bank.    Daniels argues

that the district court plainly erred in imposing a two-level

upward adjustment for Daniels’ managerial or supervisory role in

the offense pursuant to U.S.S.G. § 3B1.1.     We have reviewed the

record and the briefs of the parties and hold that the district




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-11418
                              - 2 -

court committed no error, plain or otherwise.   § 3B1.1(c); United

States v. Ismoila, 100 F.3d 380, 395 (5th Cir. 1996).

     AFFIRMED.